 In the Matter of Mexico COCA-COLA BOTTLING COMPANY, EMPLOYERandGENERAL DRIVERS, WAREHOUSEMEN AND HELPERS, LobAL UNIONNo. 534 OF SEDALIA, MISSOURI, AFFILIATED WITH INTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, A. F. OF L., PETITIONERCase No. 14-RC-873.Decided January 31, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harry G.Carlson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer, a Missouri corporation,is engagedin bottling,selling,and distributing Coca-Cola within the State of Missouri. Itcarries on its operations under a contract with Western Coca-ColaBottling Company, an Illinois corporation.This contract, or fran-chise, grants to the Employer the exclusive right to bottle, sell, anddistribute Coca-Cola within a designated area in Missouri.The Em-ployer, .in turn, is obligated to purchase all Coca-Cola syrup fromThe Coca-Cola Bottling Company, a Delaware corporation, and topurchase only bottles and bottle crowns manufactured by licensees ofThe Coca-Cola Bottling Company.During the preceding calendar year, the Employer purchased mate-rials valued at approximately $66,000.Of this sum, approximately$13,000 was for goods purchased and shipped to the Employer's plantat Mexico, Missouri, from points outside the. State of Missouri.Dur-ing the :same period, the Employer sold Coca-Cola valued at 'a pproxi-mately $100,000, all within the State of Missouri.On the basis of these facts and the entire record in the case, we find,contrary to the contention of the Employer, that the Employer is en-88 NLRB No. 82.421 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in commerce within the meaning of the National Labor Rela-tions Act.'2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection '9 (c) (1) and Section .2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of the driver-salesmen em-ployed at the Employer's Mexico, Missouri, Coca-Cola bottling plant,excluding all other employees.The Employer contends that the ap-propriate unit should also include its production and maintenanceemployees.The Employer employs six drivers to sell and distribute bottledCoca-Cola.Each driver has an assigned territory to cover.TheEmployer furnishes the trucks and pays the drivers upon a commis-sion basis.The drivers arrive at the plant each morning at approxi-mately 7 a. m., load their trucks, and depart on their routes.Theyare responsible for promoting sales and soliciting new customerswithin their respective territories, and collecting for the Coca-Coladelivered.Upon their return to the plant in the afternoon, the driversunload the trucks and account to the Employer for all Coca-Cola sold.The drivers perform no other work at or around the plant.There are four general plant employees engaged in the operationof the bottling plant, and one mechanic who repairs the equipment inthe-plant and the several trucks.These plant employees are underseparate supervision; under no circumstances do they interchangewith the drivers; their work is separated from and dissimilar to thatof the driver-salesmen; and their hours, method of payment, andresponsibilities differ from those of the driver-salesmen.Where no labor organization is seeking to represent the driver-salesmen in a separate unit, we have found the over-all unit, includingdriver salesmen, to be appropriate.2On the other hand, where, ashere, no labor organization is seeking the broader unit, we have foundappropriate a unit of driver-salesmen alone.3We find, therefore, that all driver-salesmen employed at the Em-ployer'sMexico,Missouri, Coca-Cola bottling plant, excluding allsupervisors within the meaning of the Act, constitute a unit appro-'Norfolk Coca-Cola Bottling Works, Inc.,86 NLRB 462;Atlanta Coca-Cola BottlingCompany,83 NLRB 187;Greensboro Coca Cola Bottling Company,82 NLRB 543;RockfordCoca-Cola Bottling Company,81 NLRB 579; andRaleigh Coca-Cola Bottling Company,80NLRB 768.' SeeRaleigh Coca-Cola Bottling Works, supra;cf.State Beverage Distributors No. 4,Inc.,88 NLRB 62.1SeeRockford Coca-Cola Bottling Co.,supra. MEXICO COCA-COLA BOTTLING COMPANY423priate forpurposes of collective bargainingwithin themeaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of thisDirection of Election, including employees who did not work duringsaid payroll period because they were ill or on vacation or tempo-rarily laid off, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or notthey desire to be represented, for purposes of collective bargaining,by General Drivers, Warehousemen and Helpers, Local Union No.534 of Sedalia, Missouri, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,A. F. of L.Q